AFFIRM; and Opinion Filed May 27, 2015.




                                            Court of Appeals
                                                             S      In The


                                     Fifth District of Texas at Dallas
                                                         No. 05-14-01569-CV

                                      IN THE INTEREST OF J.W.C., A CHILD

                                 On Appeal from the 301st Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. DF-13-17254-T

                                           MEMORANDUM OPINION
                                        Before Justices Lang, Brown, and Whitehill
                                                Opinion by Justice Brown
           In this accelerated appeal, Mother and Father appeal the trial court’s decree of

termination, terminating their parental rights to their son J.W.C. following a jury trial. 1 They

raise three issues on appeal, challenging the legal and factual sufficiency of the evidence to

support the jury’s findings.                   For reasons that follow, we affirm the trial court’s decree of

termination.

                                                              BACKGROUND

           J.W.C. was born to Mother and Father on May 3, 2013. Mother has five older children,

J.H., J.A.S.C., J.A.L.C., N.C., and G.C., born between January 2006 and February 2012. Father

is the father of all these children, except J.H. In January 2012, the year before J.W.C. was born,

and shortly before G.C. was born, the Dallas County Child Protective Services Unit of the Texas

     1
       See TEX. R. JUD. ADMIN. 6.2(a) (“In an appeal of a . . . suit affecting the parent-child relationship filed by a governmental entity for
managing conservatorship,” courts of appeals should, “so far as reasonably possible, ensure that the appeal is brought to final disposition” within
180 days of date notice of appeal is filed).
Department of Family and Protective Services received a referral alleging physical neglect of the

children. In May 2012, J.H., J.A.S.C., J.A.L.C., N.C., and G.C. were removed from Mother and

Father’s home. In early 2013, still before J.W.C. was born, these children were returned to the

home one by one over several weeks. After a September 12, 2013 referral about the family’s

living conditions, when J.W.C. was four months’ old, the five older children were removed from

the family’s apartment. At that point, CPS filed an emergency motion to remove J.W.C. from

the home and sought temporary and permanent managing conservatorship of him and sought to

terminate Father’s and Mother’s parental rights. Father and Mother turned J.W.C. over to CPS a

few days later.

          At the trial court’s suggestion, the parties mediated the case involving the five older

children. They reached a mediated settlement agreement by which Father and Mother agreed to

terminate their parental rights to J.A.S.C., J.A.L.C., N.C., and G.C. In a separate mediated

settlement agreement, Mother agreed to also terminate her parental rights to J.H. In two separate

October 2013 decrees, the trial court terminated Father’s and Mother’s parental rights to

J.A.S.C., J.A.L.C., N.C., and G.C., and Mother’s parental rights to J.H. 2

          The jury trial on the department’s petition to terminate Mother’s and Father’s parental

rights to J.W.C. took place in August 2014. Nicky Hannah, an investigations supervisor with

CPS, testified that on January 21, 2012, prior to J.W.C.’s and G.C.’s births, CPS received a

referral alleging that Mother and Father had neglected their four children. 3 Specifically, the

referral alleged the children did not have clean clothes or diapers to wear and were outside naked

in 35-degree weather. The referral further alleged the family was about to be evicted for

     2
     Father appealed the decree of termination to which he was a party to this Court. We affirmed. See In re J.A.S.C., 430 S.W.3d 544 (Tex.
App.—Dallas 2014, no pet.) (mem. op.).
     3
        Referrals involving the children Mother and Father have together date back to 2010. In June 2010, a referral was made alleging medical
and physical neglect of J.A.L.C, and in December 2010, a referral was made alleging neglectful supervision of J.A.S.C. and J.H. These
allegations were ruled out.




                                                                    –2–
nonpayment of rent, which had happened “countless times” before. An affidavit from another

caseworker, Dara Young, indicated there were actually three referrals made about the family that

day, two of which stated the children appeared malnourished. CPS investigated the claims and

found there was reason to believe physical neglect had occurred. The family was referred to the

department’s Family Based Safety Services (FBSS), a program that offers services to parents

such as psychological services and nutritional counseling while the children remain in the home.

       Dr. Matthew Cox, a pediatrician at the Referral and Evaluation of At-Risk Children

(REACH) clinic at Children’s Medical Center, testified that the clinic started seeing J.A.L.C. and

N.C. in late January 2012 for failure to thrive. The children were brought in at the request of

CPS. Then, in late March 2012, when G.C. was five-weeks’ old, the clinic started seeing him for

failure to thrive also. Dr. Cox explained that failure to thrive means a child is not gaining weight

as expected. For example, when G.C. was born, he was in the 25th percentile for weight. That

meant that if there were 100 newborns in a room, he would be number 25 on a list from smallest

to largest. Normal range is anything between the fifth and 95th percentile. When the clinic saw

him at five weeks of age, he was less than the fifth percentile. After G.C. was removed from his

parents in May 2012, his weight gain improved and he went back to being at the 25th percentile

and then grew to almost the 50th percentile.

       When the REACH clinic started following N.C., she was fourteen months’ old and

weighed only seven-and-a-half pounds. Dr. Cox testified that this was significantly less than the

fifth percentile. N.C. was more the size of a six-month-old than a fourteen-month-old. Cox

indicated that, although N.C. did gain weight during the time the family was bringing her to the

clinic, she was still in the less than fifth percentile at the time she was placed in foster care. Like

G.C., her weight gain improved greatly once she was placed outside her parents’ home. At the

time of trial, N.C. was more appropriately at the 25th percentile. J.A.L.C. was also small for her

                                                 –3–
age and in the less than fifth percentile. After she was placed in foster care and her home

environment changed, her failure to thrive was resolved. At the time of trial she was between the

25th and 50th percentiles. Dr. Cox testified that, for each of these three children, the cause of his

or her failure to thrive was inadequate nutrition.

        Dr. Cox further testified that the REACH clinic educated parents about how often and

what to feed their children. Mother and Father received this type of education in the clinic,

which included recommendations about ways to improve the children’s caloric intake and

information about formula preparation for the baby G.C. The parents also received nutritional

counseling from FBSS. Dr. Cox stated that Father was not receptive to the clinic’s education

efforts. Father provided little detail about G.C. and what had been going on at home. In between

visits, he did not follow through on going to the Women and Infant Child Service (WIC) office,

which provides milk, formula, and other nutritional substances for young children, to get needed

formula support. Further, Father expressed to Dr. Cox that there was nothing wrong with his

children — they were just small. Cox noted that Father was “quite angry.” Later, on a May 1,

2012 visit, Cox noted that Father was receptive and more talkative. Dr. Cox never met Mother,

although there was evidence she did bring the children to the clinic at other times to see a nurse

practitioner.

        Dr. Cox noted that the children always appeared dirty and unkempt at the clinic and there

was a concern they were neglected physically in addition to nutritionally. Based on what he saw

in the clinic, he would be worried about the care the parents provided. The fact that three of their

children had failure to thrive that was resolved once they were put in a different environment

speaks to the level of care the children were receiving at home. Cox is a board certified child

abuse pediatrician with training and experience in performing child abuse evaluations. In his

opinion, the neglect shown to these children was a form of child abuse. Based on what happened

                                                –4–
with the three children from this family he treated at his clinic, Dr. Cox was concerned that if any

child was returned to these parents, he or she would be in danger.

       Erin Mayrell with FBSS conducted a home visit with the family on April 27, 2012.

Mayrell’s affidavit indicated the family was living in a hotel at that time. She reported that the

children were dirty and were wearing dirty diapers. Father remained asleep during Mayrell’s

visit even though he was aware she was there to conduct a home visit. Mother’s affect was

“flat,” and she did not respond when asked if she understood the services being recommended.

J.A.L.C., age two and a half, asked Mayrell if she had enough car seats to take all the children

with her. J.A.S.C. opened the hotel door and ran out of the hotel room. J.A.L.C. and N.C.

followed. After about twenty minutes of running around the hotel complex, Mother was able to

get the children back in the room. Father remained asleep during this incident.

       Alejandra Vasquez, who was employed by CPS in its FBSS program, gathered

information and compiled a report about the family’s referrals. She testified that on May 2,

2012, the department received a referral regarding a visit Mother and the children made to the

WIC office to redeem a prescription for Pediasure. It was alleged that Mother was having some

detachment from the children and might be suffering from depression. Mother kept her head

down, made no eye contact with staff, and did not watch her children. While in the waiting area,

J.A.L.C. removed her diaper and ran around with it in her hand, screaming and climbing on

chairs. Mother was indifferent to J.A.L.C.’s behavior. A WIC employee observed that J.A.L.C.

had a rash in her vaginal area, did not pronounce short sentences clearly, and had questionable

social skills for her age. The person making the referral had also observed the family at the WIC

office in March. At that time, the children were dirty. Father was feeding G.C. out of a dirty

bottle, and N.C. also drank out of that bottle. The department was granted temporary managing

conservatorship of J.H., J.A.S.C., J.A.L.C., N.C., and G.C. on May 10, 2012.

                                                –5–
        These five children were returned to Mother and Father one by one over a period of

several weeks in early 2013. At that time, the parents were receiving approximately $1,100 in

food stamps each month and were also getting food from WIC. FBSS monitored the children’s

return to their parents’ care.

        In February 2013, Betty Cannon was called in to work with Mother and Father. Cannon

is a licensed professional counselor who does contract work for CPS. When Cannon first started

working with the family, they lived in Mesquite at the Trade Wind apartment complex. Cannon

did psychosocial assessments of Mother and Father to assess their ability to provide a structured,

nurturing, caring environment for the children. Cannon determined that Father was raising the

children based upon his awareness of how he was raised. Father grew up in a home that did not

have a structured time to eat or go to bed, for example. Mother’s background was similar to

Father’s in that she did not have a routine schedule growing up. Nurturing and social and

educational stimulation were not a priority in her early childhood which explained why these

things were not a priority in her life with her children.

        Cannon’s goal was to explain the importance of a bedtime schedule and feeding the

children three healthy meals, as well as snacks, throughout the day. She also advised the couple

on keeping up with the children’s medical records and personal hygiene and keeping the home in

a “sanitized manner.” Cannon was initially scheduled to meet with the family once a week, but

would meet with them more often if needed. After all five children were returned to the home,

Cannon worked with the parents to set a schedule for mealtimes. They also worked on a

nutritional menu. Cannon gave homework assignments to the parents. The primary assignment

was to feed the children three times a day. Cannon visited the family at mealtimes to see what

they were eating and if they were keeping the mealtime schedule she put in place. Initially,

Cannon showed up at dinnertime, and Father had prepared a meal. He did well for “maybe a

                                                 –6–
week or so, two or three days.” Then Cannon started showing up at other mealtimes. J.A.S.C.

would meet Cannon at the door and tell her they were hungry and hadn’t had anything to eat.

J.A.S.C. was also not properly dressed. At some point, when providing three meals a day was

too much, Cannon changed the goal to feeding the kids twice a day, with a snack in between.

After J.W.C. was born, Cannon changed the goal to feeding the kids something every two to four

hours because that was how often J.W.C. needed to eat. On her last visit to the parents’ home

before the older kids were removed for the second time, Cannon did not see any food in the

refrigerator besides a “jug of milk.” Cannon stated she thought the parents were going back to

the old patterns of behavior they practiced when they were children.

        In July 2013, Vasquez received a phone call from Betty Cannon, who stated there was a

continuing problem with the children being fed. Vasquez visited the family on July 17, 2013 at

about 10 am, at their two-bedroom apartment at the Trade Wind apartment complex in Mesquite.

Mother and Father knew Vasquez was coming. Mother was upstairs asleep. During the visit,

Father eventually went upstairs to wake her, and she came downstairs. G.C. had a bloody nose,

as well as a bruise on the side of his face and what looked like a bite mark on his face. J.A.S.C.,

who was almost five, climbed on the kitchen counter and grabbed a piece of cold pizza. She also

pushed a chair to the counter to get food from the top of the refrigerator. J.W.C. was propped up

on the couch wearing only a diaper, even though it was cold in the apartment. J.A.L.C. was

stuffing slices of bread in her mouth, and G.C. was picking up the crumbs from the floor and

eating them. In an affidavit, Vasquez stated the children were running back and forth from the

kitchen to the living room with pizza, hotdogs, loaves of bread, and single serving apple pies.

N.C.’s diaper was sagging because it was heavy. Father changed the diaper once Vasquez

brought it to his attention.




                                               –7–
       Vasquez asked to see the feeding schedule for the children. It took Mother a while to

find it, and when she handed it over to Vasquez, it appeared as if she had just written down the

previous day’s information. Vasquez did not see any writing from earlier days. Vasquez

advised that Mother and Father were supposed to fill out the feeding schedule daily.

       Vasquez believed the family lived at the Trade Wind apartment for about a year and that

was the longest they had lived in one place. They moved from there to a two-bedroom apartment

at the Delta Plaza apartment complex in August 2013. Vasquez visited the family there twice

and opined that it did not have sufficient living area for two adults and six kids. On her second

visit there, she saw people dealing drugs. While living at the Delta Plaza, all six kids started

going to a nearby day care for which CPS paid.

       Cannon also testified about the Delta Plaza apartments. She described “all kind[s] of

women dressed like prostitutes, hookers, pimps, selling drugs, people sitting outside talking,

cursing, drinking, intoxicated” at the complex. She testified it was “very, very inappropriate” for

children. Cannon advised Father not to let the kids outside the apartment complex and to turn

the TV up so they won’t have to hear the noise taking place. Cannon asked Father to explain

why he would move his family there at a time when he knew she was monitoring them and knew

the judge would see a copy of her report. Father said he was trying to save money so he could

get the type of apartment he wanted. The family had to move often because they were being

evicted. Cannon stated that Father was inconsistent in maintaining employment and a stable

amount of money to take care of the bills. Cannon indicated in a written report that the parents

had concerns about the Delta Plaza apartments.           Mother was fearful about the unsafe

environment, and Father didn’t want to live there long because of its condition.

       On September 12, 2013, there was a referral about the family’s living in the unsafe

apartment complex. The five older children were removed from the apartment on that day.

                                               –8–
Vasquez was present when the children were removed. According to her, there was inadequate

food in the apartment, and a gallon of spoiled milk in the refrigerator. J.W.C. was not removed

at that time because there were no orders in place concerning him. CPS then filed an emergency

motion to remove J.W.C. from the home, which the trial court granted on September 16. Mother

and Father delivered J.W.C. to a CPS office.

       Shortly after the children were removed from the Delta Plaza apartments, code officers

for the City of Dallas executed a warrant to inspect the property for code compliance, and police

came along for their safety. Dallas Police Officer Justin Hellenguard testified the complex had

been taken over by drug dealers and that police had been getting complaints about the location

since 2011. On September 17, 2013, police went into every apartment in the complex and found

drugs in eleven out of thirty-two units. Police found substantial amounts of PCP, cocaine, and

marijuana. They also found thirty-eight firearms and over $21,000 in cash. Based on his

knowledge of the property, Hellenguard testified the apartment complex was not a safe place for

children. Betty Cannon testified the apartment complex was later condemned and shut down. At

the time of trial, the complex was under new management and was safer.

       Code Officer Sherry Steele testified that on September 17, 2013, she found a total of

twenty-six violations at the Delta Plaza apartments, including litter, pest control problems, and

life hazards. Steele testified that a life hazard was something on the property that has immediate

danger to it. In this case, it was rebar protruding out of railroad ties in an open area on the

property. She testified the complex was not a safe place to live in September 2013.

       Cannon continued to work with Mother and Father off and on after the children were

removed until May 2014. The last time she saw them was at the CPS office for a visit. They

were living in a motel, the Cole Manor Motel. Every time she tried to visit them there, she could




                                               –9–
not find them.    Cannon also testified that both Mother and Father “aggressively pursued

employment” after the children were removed.

       Cannon described Mother’s and Father’s interactions with the children. Most of the

interactions involved redirecting the kids from behavior problems. The oldest child, J.H., had

very little interaction and seldom laughed or smiled. Most of the time, J.W.C. was in his

bassinet. When he cried, Mother would pick him up and hold him. They would also feed him,

but there was not a lot of playfulness. Cannon also described the kids’ social deprivation — the

children basically stayed in the home all the time. They seldom went out and were limited to just

a home environment.

       Cannon did not observe any health or underweight issues with J.W.C. He appeared to be

growing and thriving. Cannon testified that her goal was to teach Mother and Father “the

importance of nutritional values, structure, discipline in the home, social stimulation, education

stimulation” and that these goals had not been reached. She also testified that the parents were

not attempting to reach those goals. Because they had not made any type of changes concerning

the importance of practicing these skills, J.W.C. will be subject to the same thing the other kids

were subject to. Cannon did not observe any substantial progress in their parenting skills and

would have great concerns about placing J.W.C. back into the same set of circumstances she had

seen before. Cannon thought it would be a danger to J.W.C. to place him back in his parents’

home and also not in his best interest.

       Holly Edwards is a CPS caseworker who works with families when the children are in

the legal custody of the State. Edwards identified State’s Exhibit numbers 6 and 7 as the service

plans for Mother and Father concerning J.W.C. In their previous legal case involving the other

kids, she went over what services they were expected to do. These services were grandfathered

into this case, and both parents agreed to work the services. They completed all of their services,

                                              –10–
but were discharged unsuccessfully from their service with Betty Cannon. Edwards testified that

Father appears unable to meet the children’s dietary, developmental, and educational needs and

that the home lacks appropriate space to prepare food or provide developmental stimulation.

       The parents gave the department the names of three people, two family members and one

family friend, with whom the children could possibly be placed. In late October or early

November of 2013, J.W.C. was placed with the family friend, but was returned to the

department’s care after a dispute arose. The department also did a home study on J.W.C.’s uncle

who lived in Tennessee, but after the home study was approved, the uncle withdrew his

willingness to be a placement because Father and Mother were harassing him. An aunt lived in

Vermont, but Vermont never completed a home study on her and it was impossible for CPS to do

one without that State’s cooperation. Edwards stated that J.W.C. had been with a foster family

since January 2014, and the department’s plan was for him to be adopted by his foster family.

Four of his siblings were with that family too.

       Kimberley Higgins, a CPS supervisor, testified that, between the first case involving the

older children and the second case involving J.W.C., the department had worked with the family

for two years and eight months and there had not been any progress. Higgins testified about the

final report prepared by Betty Cannon, which Cannon had brought in that morning. The report

reiterated that the parents had failed to meet the goals Cannon put in place for them.

       Father also has three older children with a different mother, K.C., J.C., and S.C., and

Vasquez investigated numerous prior referrals involving them. She investigated a May 2000

Florida referral that came in when Father’s oldest child, K.C., was one month old. The referral

alleged that Father and the child’s mother had been leaving the grandmother to care for the child.

The child had no formula for eight hours. The house smelled bad, and one could smell it from




                                                  –11–
the road. The family left and their whereabouts were unknown. A statewide alert was made, but

the case was closed when the family could not be located.

       The family subsequently came to Texas. Two months after they moved to Texas, in

October 2000, CPS received a referral regarding K.C. It alleged physical neglect, including

severe diaper rash the parents refused to treat, a filthy home (a motel room), and lack of bonding.

The next referral came in August 2001. It alleged physical abuse and physical neglect of K.C.

The child was removed from the home on August 23, 2001, and placed in foster care. She was

returned to her parents in April 2002, with ongoing FBSS. The next referral was in August 2004.

It alleged neglectful supervision and physical neglect of K.C., J.C., and S.C., by Father and the

children’s mother, but the case was closed because the family could not be located. There was

another referral in October 2005, alleging physical neglect. The department’s investigation

revealed the home was unsanitary and unsafe. The case was closed with no additional services.

The next referral came in April 2006, alleging physical neglect of K.C., J.C., and S.C. It was

alleged the children had lost a significant amount of weight and the home was filthy. The case

was closed when the family could not be located. Apartment staff disclosed the family had been

evicted.

       Father and Mother both testified at trial. Father testified that K.C., J.C., and S.C. lived

with their mother in Terrell. Father testified that on January 31, 2014, he was hospitalized for a

month due to a massive blood clot in his aorta. After that he was paralyzed in his lower limbs

and in a wheelchair until late April and then on crutches until July. He testified about how his

health issues impacted his and Mother’s living and job situations. In January 2014, Father and

Mother were both working at Rudy’s Tortillas. They had worked there only one month. After

the older children were removed from the Delta Plaza apartments, the parents took J.W.C. to stay

with friends for a few days until they had to turn him over to CPS. They then went back to the

                                              –12–
Delta Plaza for about a week, and then moved to the Spanish Lagos apartments in Mesquite.

Due to Father’s health problems, they weren’t able to keep the apartment or the vehicle they had.

Mother couldn’t continue to work because she doesn’t have a driver’s license. After Father got

out of the hospital, they moved to the Cole Manor motel. Two months’ later, they moved to the

Knights Inn motel. At the time of trial, they had been living in the Budget Suites for one month.

Father characterized it as an apartment rather than a motel, stating it was furnished and had a

living room, kitchen, bathroom, and bedroom.         They chose it because it was very nice,

affordable, and close to their jobs. Father and Mother were both working for Mary Kay in their

warehouse. When asked why he had picked out the Delta Plaza apartments, Father testified he

did so because a friend of his knew the manager and they could get in with a low deposit. They

signed a six-month lease, but only intended to stay a month or two. Father worked for a

landscaping company at that time, and Mother wasn’t working. Father testified that they were

getting $1,100 a month in food stamps on a card, but they had really just gotten the first $1,100

in August 2013. A food truck at which they used to purchase food had used their card number to

steal their funds.

        Father acknowledged there were times he didn’t follow the meal schedule Betty Cannon

worked with them on. He testified they just wanted to do things their own way and he was being

immature about being told what to do. He also acknowledged it had been their history to move

from place to place and that they had had several different employers. In Father’s opinion, it

would be easier financially to raise one child instead of six and easier to find a place to live.

They were overwhelmed trying to raise six children. But Father did not think he had ever

endangered J.W.C. or put him at risk, and he wanted him back. Father acknowledged they had

been provided resources to help them get their children back, namely, counseling, parenting

classes, supplies from WIC, day care, and food stamps.

                                              –13–
          Mother testified she was working in home health care at the time the kids were removed

in September 2013. She estimated she had four jobs in the last three years, but when all the kids

were in the home, she was a stay-at-home mom. Mother testified she wanted the opportunity to

raise J.W.C. She noted they hadn’t had the chance to raise him without the other five children

and thought it would be easier to raise just him. She further testified she had her tubes tied after

J.W.C. was born.

          The jury found that both Mother and Father had knowingly placed or knowingly allowed

J.W.C. to remain in conditions or surroundings which endanger his physical or emotional well-

being. They also found that Mother and Father had engaged in conduct or knowingly placed

J.W.C. with persons who engaged in conduct which endangers his physical or emotional well-

being. 4 The jury further found that it was in the best interest of J.W.C. to terminate the parent-

child relationship between him and Mother and between him and Father. In accordance with the

verdict, the trial court terminated the parental rights of both Mother and Father to J.W.C. This

appeal followed.

                                               SUFFICIENCY OF THE EVIDENCE

          In their first two issues, Mother and Father contend the evidence is legally and factually

insufficient to support the jury’s findings that: 1) they had knowingly placed or knowingly

allowed J.W.C. to remain in conditions or surroundings which endanger the physical or

emotional well-being of the child; and 2) they had engaged in conduct or knowingly placed

J.W.C. with persons who engaged in conduct which endangers the physical or emotional well-

being of the child.




     4
       While J.W.C. was in the department’s custody, his parents had a court-ordered right to visitation every Friday for two hours. From
January 2014 to the time of trial in August, they had missed twelve visits, sometimes not calling to cancel. Based on this evidence, the charge
asked the jury if Mother and Father had constructively abandoned J.W.C. The jury did not answer the constructive abandonment questions.



                                                                   –14–
       Because termination of parental rights is “complete, final, irrevocable and divests for all

time” the natural right existing between parents and their children, the evidence in support of

termination must be clear and convincing “before a court may involuntarily terminate a parent’s

rights.” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985) (citing Santosky v. Kramer, 455 U.S.
745, 747–48 (1982)); see In re A.B., 437 S.W.3d 498, 502 (Tex. 2014). “Clear and convincing

evidence” is “the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.” TEX. FAM.

CODE ANN. § 101.007 (West 2014).

       On appeal, we apply a standard of review that reflects the elevated burden at trial. In re

A.B., 437 S.W.3d at 502; In re A.T., 406 S.W.3d 365, 370 (Tex. App.—Dallas 2013, pet. denied).

This means both legal and factual sufficiency review of a decree terminating parental rights

require a reviewing court to consider all the evidence to determine whether the factfinder could

reasonably form a firm belief or conviction that the grounds for termination are proven. See In

re J.F.C., 96 S.W.3d 256, 265–66 (Tex. 2002). In evaluating the evidence for legal sufficiency

in a termination case, we view the evidence in the light most favorable to the finding. Id. at 266;

In re T.A.D., 397 S.W.3d 835, 839 (Tex. App.—Dallas 2013, no pet.). We “consider all the

evidence, not just that which favors the verdict,” and we assume the factfinder resolved disputed

facts in favor of its finding if a reasonable factfinder could do so. In re J.P.B., 180 S.W.3d 570,

573 (Tex. 2005) (per curiam); In re J.F.C., 96 S.W.3d at 266. We also disregard all evidence

that a reasonable factfinder could have disbelieved or found to have been incredible. In re

J.F.C., 96 S.W.3d at 266.

       In reviewing termination findings for factual sufficiency, we consider and weigh all of

the evidence. Id.; see also In re A.B., 437 S.W.3d at 503 (noting reviewing court must undertake

“exacting review of the entire record with a healthy regard for the constitutional interests at

                                              –15–
stake”) (quoting In re C.H., 89 S.W.3d 17, 19 (Tex. 2002)). We give due deference to the

decisions of the factfinder because the factfinder is the sole arbiter when assessing the credibility

and demeanor of witnesses and do not supplant the judgment with our own. In re A.B., 437
S.W.3d at 503; In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam). We determine, on

the entire record, whether the evidence is such that a factfinder could reasonably form a firm

conviction or belief about the truth of the allegations against the parent. In re A.B., 437 S.W.3d

at 506.

                                Statutory Grounds for Termination

          A trial court may terminate the parent-child relationship if the factfinder finds by clear

and convincing evidence that (1) the parent committed one or more of the enumerated acts or

omissions justifying termination under section 161.001(1) of the Texas Family Code and (2)

termination of parental rights is in the child’s best interest.         TEX. FAM. CODE ANN. §

161.001(1)(A)–(T), (2) (West 2014). Both elements must be established, and each required

finding must be based on clear and convincing evidence. In re A.T., 406 S.W.3d at 370. “Only

one predicate finding under section 161.001(1) is necessary to support a judgment of termination

when there is also a finding that termination is in the child’s best interest.” In re A.V., 113
S.W.3d 355, 362 (Tex. 2003).

          In this case, the jury found Mother and Father each had engaged in conduct proscribed by

subsections (D) and (E) of section 161.001(1) of the family code. That is, the jury found Mother

and Father each had (1) knowingly placed or knowingly allowed J.W.C. to remain in conditions

or surroundings which endangered his physical or emotional well-being, TEX. FAM. CODE ANN. §

161.001(1)(D), or (2) engaged in conduct, or knowingly placed J.W.C. with persons who

engaged in conduct, which endangered his physical or emotional well-being, id. § 161.001(1)(E).




                                                –16–
They challenge the legal and factual sufficiency of the evidence to support these findings in their

first and second issues.

       Both subsections (D) and (E) require proof of endangerment. See id. § 161.001(1)(D),

(E). “Endanger” means to expose to loss or injury, or to jeopardize a child’s emotional or

physical health, but it is not necessary that the conduct be directed at the child or that the child

actually suffer an injury. Castaneda v. Tex. Dep’t of Protective & Regulatory Servs., 148
S.W.3d 509, 521–22 (Tex. App.—El Paso 2004, pet. denied) (citing Tex. Dep’t of Human Servs.

v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987)).            The primary distinction between the two

subsections is the source of the physical or emotional endangerment to the child. Id. at 522.

Subsection (D) addresses the child’s surroundings and environment while subsection (E)

addresses parental misconduct. Compare TEX. FAM. CODE ANN. § 161.001(1)(D), with id. §

161.001(1)(E).

       Termination under section 161.001(1)(E) must be based on more than a single act or

omission; a voluntary, deliberate, and conscious “course of conduct” by the parent is required.

C.B. v. Tex. Dep’t of Family & Protective Servs., No. 08-14-00224-CV, 2014 WL 6961525, at *4

(Tex. App.—El Paso Dec. 9, 2014, pet. denied); In re D.T., 34 S.W.3d 625, 634 (Tex. App.—

Fort Worth 2000, pet. denied). The parent’s conduct may include a parent’s actions before the

child’s birth and both before and after the child has been removed by the department. Walker v.

Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.]

2009, pet. denied); see C.B., 2014 WL 6961525, at *4. A factfinder may consider the parent’s

conduct toward other children to find endangerment of a child not yet born at the time of the

conduct. In re W.J.H., 111 S.W.3d 707, 716 (Tex. App.—Fort Worth 2003, pet. denied),

superseded by statute on other grounds as stated in In re D.A.R. , 201 S.W.3d 229, 230 n.1 (Tex.

App.—Fort Worth 2006, no pet.); see Clark v. Clark, 705 S.W.2d 218, 219 (Tex. App.—Dallas

                                               –17–
1985, writ dism’d).    Termination of the parent-child relationship is not justified when the

evidence shows merely that a parent’s failure to provide a more desirable degree of care and

support is due solely to misfortune or lack of intelligence or training and not to indifference or

malice. In re S.M., 389 S.W.3d 483, 493 (Tex. App.—El Paso 2012, no pet.) (citing Clark v.

Dearen, 715 S.W.2d 364, 367 (Tex. App.—Houston [1st Dist.] 1986, no writ)).

       We begin by considering the sufficiency of the jury’s finding under section

161.001(1)(E). In challenging the sufficiency of the evidence to support this finding, the parents

maintain that J.W.C. was not endangered because, when he came into the department’s care at

the age of four months, he was healthy and well-nourished. They also assert the evidence

showed they were improving their parenting skills.

       Three of J.W.C.’s five older siblings were diagnosed with failure to thrive in Mother and

Father’s care. The cause of the failure to thrive was inadequate nutrition. After they were

removed from the home and placed in foster care, the children returned to a healthy weight and

the failure to thrive was resolved. Mother and Father were educated about how to meet their

children’s nutritional needs, both at the REACH clinic and through FBSS.            Further, Betty

Cannon worked with them in their home to set up a schedule of meals and mealtimes. Mother

and Father’s primary assignment was to feed the children three times a day. For a few days,

when Cannon came over at mealtime to check on them, Father had a prepared a meal. But then

the parents reverted back to their old patterns of behavior, and the children complained to

Cannon they had not been fed. They were observed fending for themselves on Vasquez’s visit.

Cannon’s goal to get Mother and Father to feed their children regular meals on a schedule was

not reached, and she testified that the parents were not attempting to reach this goal. Even Father

admitted at trial that at times he did not follow the schedule Cannon put in place. He testified

they wanted to do things their own way and he was immature about being told what to do. CPS

                                              –18–
Supervisor Higgins testified that the department had worked with Mother and Father for two

years and eight months without progress. There was evidence that Father had engaged in a

similar course of conduct with his three older children twelve years earlier. Dr. Cox testified

that, based on his observations at the REACH clinic, if any child was returned to these parents,

he or she would be in danger. Like Dr. Cox, Cannon also testified it would be a danger to J.W.C.

to place him back in his parents’ home.

       The evidence showed Mother and Father engaged in a course of conduct of not meeting

three of their young children’s nutritional needs.       It was not necessary to show J.W.C.’s

nutritional needs had not been met. See In re A.B., 412 S.W.3d 588, 600–01 (Tex. App.—Fort

Worth 2013), aff’d, 437 S.W.3d 498 (Tex. 2014) (where one child was diagnosed with failure to

thrive, evidence was sufficient to support verdict that father had endangered both that child and

another child); see also In re T.T.F., 331 S.W.3d 461, 483–84 (Tex. App.—Fort Worth 2010, no

pet.). After viewing all of the evidence under the appropriate standards of review, we conclude

the factfinder could have reasonably formed a firm belief or conviction that Mother and Father

each engaged in conduct which endangered J.W.C.’s physical or emotional well-being.

Accordingly, we conclude the evidence was legally and factually sufficient to support the

termination finding for Mother and Father under subsection (E). We overrule Mother and

Father’s second issue. Because we have upheld the jury’s finding under section 161.001(1)(E),

and a finding of only one ground in 161.001(1) is sufficient to support termination, along with a

best interests finding, we need not consider Mother and Father’s first issue. See In re A.V., 113
S.W.3d at 362.

       In their third issue, Mother and Father challenge the legal and factual sufficiency of the

evidence supporting the jury’s finding that it was in the best interest of the child to terminate the

parent-child relationship. Before terminating a parent’s rights, the factfinder also must find that

                                               –19–
terminating the parent’s rights is in the child’s best interest. TEX. FAM. CODE ANN. § 161.001(2);

see also In re A.V., 113 S.W.3d at 362 (noting that primary focus of termination proceeding in

trial court and on appeal is protecting best interest of child). In reviewing the sufficiency of the

evidence to support a finding that termination is in the child’s best interest, a court examines

several factors, including the desires of the child; the child’s current and future emotional and

physical needs; any emotional or physical danger to the child; the parental abilities of the persons

seeking custody and their plans for the child; the programs available to assist those persons

seeking custody in promoting the best interest of the child; the stability of the home; acts or

omissions by a parent tending to show the existing relationship is not a proper one; and any

excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.

1976) (listing factors used for determining best interest of child).        These factors are not

exhaustive, and some of the listed factors may be inapplicable to some cases. In re C.H., 89
S.W.3d at 27.

       While there is a strong presumption that keeping the child with a parent is in the child’s

best interest, see TEX. FAM. CODE ANN. § 153.131(b) (West 2014), the prompt and permanent

placement of the child in a safe environment also is presumed to be in the child’s best interest.

Id. § 263.307(a) (West 2014). Section 263.307(b) of the family code lists the factors to consider

in determining whether the child’s parents are willing and able to provide the child with a safe

environment. See TEX. FAM. CODE ANN. § 263.307(b)(1)–(13) (West 2014). The statutory best

interest factors include, among other things, the child’s age and physical and mental

vulnerabilities; the magnitude, frequency, and circumstances of the harm to the child; whether

there is a history of abusive conduct by the child’s family; the willingness and ability of the

child’s family to effect positive environmental and personal changes; and whether the child’s




                                               –20–
family demonstrates adequate parenting skills, including providing the child and other children

in the family’s care with minimally adequate health and nutritional care. Id.

       As discussed above, Mother and Father had a history of failing to provide regular meals

for their young children, even after education and counseling on the subject. Three of the

children were diagnosed with failure to thrive as a result of their inadequate nutrition. Evidence

showed Mother and Father were not willing and able to change their behavior in this regard.

Further, there was evidence their older children were dirty and unkempt and neglected physically

as well as nutritionally. There was also evidence Mother and Father were unable to provide a

stable home environment, moving and changing jobs frequently, and living in motels and

unsuitable apartments. J.W.C.’s foster family planned to adopt him, and four of his siblings

lived with him. Based on our review of the record, we conclude the evidence presented at trial

and summarized above is legally and factually sufficient to support the jury’s findings that

termination of Mother’s and Father’s parental rights was in J.W.C.’s best interest. See TEX.

FAM. CODE ANN. § 161.001(2); Holley, 544 S.W.2d at 371–72.

       We affirm the trial court’s decree of termination.




                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE

141569F.P05




                                              –21–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF J.W.C., A CHILD                    On Appeal from the 301st Judicial District
                                                      Court, Dallas County, Texas
No. 05-14-01569-CV                                    Trial Court Cause No. DF-13-17254-T.
                                                      Opinion delivered by Justice Brown. Justices
                                                      Lang and Whitehill participating.

       In accordance with this Court’s opinion of this date, we AFFIRM the trial court’s decree
of termination.

       It is ORDERED that appellee, the State of Texas, recover its costs of this appeal from
appellants James Cook and Shaunice Cook.


Judgment entered this 27th day of May, 2015.




                                               –22–